DETAILED ACTION
This Non-Final action is responsive to the application filed 7/14/2021 and IDS filed 1/13/2022.

Claims 1-20 are pending. Claims 17-20 are withdrawn from consideration based on elected Group 1 by applicant. Claims 1, 8 and 15 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/2022 has been entered, and considered by the examiner.



Drawings
The Drawings filed on 7/14/2021 have been approved.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              


6.	With respect to the first prong of this analysis, a claim element that does not include the term “means” or “step” triggers a rebuttable presumption that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply. When the claim limitation does not use the term “means,” examiners should determine whether the presumption that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6 does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term “means”). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: “mechanism for,” “module for,” “device for,” “unit for,” “component for,” “element for,” “member for,” “apparatus for,” “machine for,” or “system for.”. Use of the word “A system for” in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
                Claim elements in this application that use the word “A system for…” are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 reciting A system for…has been interpreted to cover the corresponding structure described in the specification “a screen uploader…,” “a replica tool…” “an annotation mechanism,…” that achieves the claimed function, and equivalents thereof.  
     If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fithian (U.S. Pub 2015/0128017, filed Nov. 6, 2013) in view of Bryan (NPL-Tara Bryan, Interactive Screenshot E-Learning Challenge, April 28, 2014, tlslearning.com, pg. 1 (pdf).
Regarding Independent claim 1, Fithian discloses A system for creating a training lesson for using an application on a mobile device, the system comprising: 
a screen uploader loaded onto a system device, the screen uploader being configured to capture and organize a plurality of screenshots from the system device during a screen capture session (See Fig. 1 & paragraphs 11 & 23, discloses capturing screenshots using a screenshot application which acts has a screen uploader allowing capture and organization via storage of screenshots during a capture session); 
a replica tool in data communication with the screen uploader, the replica tool being configured to utilize the plurality of screenshots to create screen replicas having dynamic elements (see Fig. 1, numeral 126 & paragraph 30, discloses a replica tool comprising an image mapping functionality for generating the interactive screenshot 130 having dynamic elements); and 
an annotation mechanism that is configured to create annotations for annotating the plurality of screenshots, thereby facilitating creation of the dynamic elements of the screen replicas, each dynamic element being configured to be interacted with by a trainee during the training lesson (see Fig. 4 & paragraphs 74-75, discloses annotation functionality to annotate screenshots and create dynamic elements for interaction associated with applications), 
wherein the application includes application features, each application feature being configured to be interacted with by the trainee during use of the application (see paragraph 75, discloses application features for interaction being associated with portions of the screenshot image), and 
wherein each dynamic element is configured to mimic, from the trainee's perspective, functionality of a corresponding application feature (see paragraph 75, discloses application features for interaction being associated with portions of the screenshot image). Fithian teaches creation of interactive screenshots in a collaborative environment. He fails to explicitly teach that the screenshots are created for interaction in a trainee environment. Bryan teaches creation of interactive screenshots for training (see pg. 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to implement interactive screenshots for training employees with application features using annotations. One motivation is to generate application training in a simplified manner using screenshots which avoids complicated installation but allows basic interactivity.
Regarding Dependent claim 2, with dependency of claim 1, Fithian discloses a replica generator that is configured to analyze the screenshots to identify each application feature associated with each screenshot, thereby facilitating creation of the dynamic elements (see Fig. 1, numeral 126 & paragraph 30, discloses a replica tool comprising an image mapping functionality Regarding Dependent claim 3, with dependency of claim 2, Fithian discloses wherein the replica generator utilizes the annotations to identify at least some of the application features (see Fig. 4 & paragraphs 74-75, discloses annotation functionality to annotate screenshots and create dynamic elements for interaction associated with applications). Regarding Dependent claim 4, with dependency of claim 3, Fithian discloses wherein the screen uploader comprises a starting mechanism, a capture mechanism, and an ending mechanism, wherein the starting mechanism is configured to generate a first time stamp upon activation of the starting mechanism, the first time stamp being associated with a start time for the screen capture session, wherein the ending mechanism is configured to generate a second time stamp upon activation of the ending mechanism, the second time stamp being associated with an end time for screen capture session, wherein the screen uploader is configured to facilitate use of the application on the system device during the screen capture session, and wherein the screen uploader is configured to identify screenshots taken during the screen capture session based on the time each screenshot was captured (See Fig. 1 & paragraphs 11 & 23, discloses capturing screenshots using a screenshot application which acts has a screen uploader allowing capture and organization via storage of screenshots during a capture session). Regarding Dependent claim 5, with dependency of claim 4, Fithian discloses wherein the annotation mechanism includes an interface mechanism, the interface mechanism being configured to receive input from a user of the system device, thereby facilitating creation of the Regarding Dependent claim 6, with dependency of claim 5, Fithian discloses wherein the interface mechanism includes a location identification mechanism, the location identification mechanism being configured to identify a location identified by the user, thereby identifying a location on the screenshot for placing the annotation (see Fig. 4 & paragraphs 74-75, discloses annotation functionality to annotate screenshots and create dynamic elements for interaction associated with applications). Regarding Dependent claim 7, with dependency of claim 6, Fithian discloses wherein the location identification mechanism is in data communication with a touch screen of the system device and wherein the location identification mechanism is configured to identify when the user touches a location of the screenshot for longer than a preset period of time (see Figs. 1 & 4 & paragraphs 74-75, including the explanation provided in the Independent claim). Regarding Dependent claim 8, with dependency of claim 7, Fithian discloses wherein the replica tool is configured to identify at least some characteristics of the application features, the replica tool being further configured to create proposed characteristics for associated dynamic elements (see Figs. 1 & 4 & paragraphs 74-75, including the explanation provided in the Independent claim).  Regarding Dependent claim 9, with dependency of claim 8, Fithian discloses wherein the Regarding Dependent claim 10, with dependency of claim 9, Fithian discloses wherein the replica tool is configured to remove information from the screenshot bitmap, the removed information being text and visual representations of application features, wherein the replica tool is further configured to add editable text to the screen replica, the editable text replacing the removed text (see Figs. 1 & 4 & paragraphs 74-75, including the explanation provided in the Independent claim).Regarding Independent claim 11, Fithian discloses A method of creating a training lesson for use of an application on a mobile device, the method comprising: 
capturing a first image of a first display screen of the application (See Fig. 1 & paragraphs 11 & 23, discloses capturing screenshots using a screenshot application which acts has a screen uploader allowing capture and organization via storage of screenshots during a capture session); 
creating a first screen replica, the first screen replica comprising at least a portion of the first image of the first display screen (see Fig. 1, numeral 126 & paragraph 30, discloses a replica tool comprising an image mapping functionality for generating the interactive screenshot 130 having dynamic elements); and 
configuring the first screen replica to include mock functionality that, from the trainee's perspective during the training lesson, functions similar to actual functionality of the first display screen, wherein the screen replica includes a first dynamic element and wherein the first dynamic element facilitates the mock functionality (see Fig. 4 & paragraphs 74-75, discloses annotation functionality to annotate screenshots and create dynamic elements for interaction associated with applications). Fithian teaches creation of interactive screenshots in a collaborative environment. He fails to explicitly teach that the screenshots are created for interaction in a trainee environment. Bryan teaches creation of interactive screenshots for training (see pg. 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to implement interactive screenshots for training employees with application features using annotations. One motivation is to generate application training in a simplified manner using screenshots which avoids complicated installation but allows basic interactivity.

Regarding Dependent claim 12, with dependency of claim 11, Fithian discloses annotating the first image, thereby creating a first annotation associated with the first dynamic element, wherein the first dynamic element is one of an executable element and a variable element (see Figs. 1 & 4 & paragraphs 74-75, including the explanation provided in the Independent claim).Regarding Dependent claim 13, with dependency of claim 12, Fithian discloses updating the first annotation, thereby updating the training lesson (see Figs. 1 & 4 & paragraphs 74-75, including the explanation provided in the Independent claim).Regarding Dependent claim 14, with dependency of claim 13, Fithian discloses capturing a plurality of images from a plurality of display screens of the application; creating a plurality of screen replicas, each screen replica comprising at least part of at least one of the plurality of images; and annotating at least some of the plurality of screen replicas (see Figs. 1 & 4 & paragraphs 74-75, including the explanation provided in the Independent claim).Regarding Dependent claim 15, with dependency of claim 14, Fithian discloses creating an application layer, the application layer being configured to interact with the device; and creating an embedded layer embedded within the application layer, the embedded layer comprising a plurality of screen replicas (see Figs. 1 & 4 & paragraphs 74-75, including the explanation provided in the Independent claim).Regarding Dependent claim 16, with dependency of claim 11, Fithian discloses activating a screen uploader application on a system device; activating a starting mechanism of the screen uploader, thereby initiating a screen capture session; activating a first application on the system device; capturing a plurality of images from a plurality of display screens of the first application; stamping each of a plurality of images with a sequence identifier, wherein the sequence identifier is a time stamp identifying the time each of the plurality of images was captured; activating an ending mechanism of the screen uploader, thereby ending the screen capture session; gathering the plurality of images taken during the screen capture session; organizing the plurality of images based on the time each was taken; and creating a plurality of screen replicas, each screen replica comprising at least part of at least one of the plurality of images (see Figs. 1 & 4 & paragraphs 74-75, including the explanation provided in the Independent claim).It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 
Conclusion
References Cited
8.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Fernandez et al. (U.S. 7,882,486) discloses “Adding Interactivity To Artwork”
Sharifi et al. (U.S. 9,811,352) discloses “Replaying User Input Actions Using Screen Capture Images”
Friedlander (U.S. Pub 2007/0300179) discloses “User-Application Interaction Recording”
Jania et al. (U.S. Pub 2009/0249189) discloses “Enhancing Data In A Screenshot”
Kern et al. (U.S. Pub 2012/0269394) discloses “Systems And Methods For Generating Enhanced Screenshots”
Han et al. (U.S. Pub 2013/0318083) discloses “Method And Apparatus For Obtaining Content In Screenshot”
Carmi (U.S. Pub 2014/0189576) discloses “System And Method For Visual Matching Of Application Screenshots”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
1/28/2022